 
 
I 
111th CONGRESS
1st Session
H. R. 891 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2009 
Mr. McGovern (for himself, Ms. Lee of California, Mr. Hinchey, Mr. Nadler of New York, Mr. McMahon, Mr. Berman, Mr. Kirk, Mr. Serrano, Mr. Inslee, Mr. Israel, Mr. Davis of Illinois, Mrs. Lowey, Mr. King of New York, Mr. Sires, Mr. Moran of Virginia, Mr. Doyle, Mr. Filner, Mr. Capuano, Mr. Van Hollen, Ms. Schwartz, Mr. Connolly of Virginia, Mr. Bishop of New York, Mr. Tierney, Mr. Frank of Massachusetts, Mr. Markey of Massachusetts, Mrs. Tauscher, Mr. Delahunt, Mr. Hall of New York, Mr. Carnahan, Mr. Blumenauer, Mrs. Capps, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to equalize the exclusion from gross income of parking and transportation fringe benefits and to provide for a common cost-of-living adjustment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commuter Benefits Equity Act of 2009. 
2.Uniform dollar limitation for all types of transportation fringe benefits 
(a)In generalSection 132(f)(2) of the Internal Revenue Code of 1986 (relating to limitation on exclusion) is amended— 
(1)by striking $100 in subparagraph (A) and inserting $230, and 
(2)by striking $175 in subparagraph (B) and inserting $230. 
(b)Inflation adjustment conforming amendmentsSubparagraph (A) of section 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation adjustment) is amended— 
(1)by striking the last sentence, 
(2)by striking 1999 and inserting 2009, and 
(3)by striking 1998 and inserting 2008. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
3.Clarification of federal employee benefitsSection 7905 of title 5, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)(C) by inserting and after the semicolon; 
(B)in paragraph (3) by striking ; and and inserting a period; and 
(C)by striking paragraph (4); and 
(2)in subsection (b)(2)(A) by amending subparagraph (A) to read as follows: 
 
(A)a qualified transportation fringe as defined in section 132(f)(1) of the Internal Revenue Code of 1986;.  
 
